PER CURIAM:
Since filing of the Petition for Writ of Certiorari in this case the Court has decided the point of law in question in the case of Morrison Assurance Co., Inc. v. Polak, Fla., 230 So.2d 6, opinion filed December 17, 1969.
This Court in Morrison Assurance Co., supra, having expressly approved and followed the decision of the district court in the case sub judice (214 So.2d 376), the Petition for Writ of Certiorari is hereby denied.
It is so ordered.
DREW, acting C. J., and THORNAL, CARLTON, ADKINS and BOYD, JJ., concur.